IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                             No. 82792-8-I

                             Respondent,          DIVISION ONE
                v.

 ALI JEILANI SALIM,                               UNPUBLISHED OPINION

                             Appellant.


       CHUN, J. — A jury found Ali Salim guilty of fourth degree assault, domestic

violence. Following a CrR 3.5 hearing, the trial court did not enter written

findings of fact and conclusions of law. Salim appealed, assigning error to the

court’s failure to enter findings and conclusions and the imposition of legal

financial obligations. The trial court entered its written findings and conclusions

while this appeal was pending. For the reasons below, we affirm.

                                  I. BACKGROUND

       In January 2020, Salim assaulted the mother of his child by choking her,

repeatedly punching her in the face, and threatening to kill her. The State

charged Salim with second degree assault, domestic violence.

       Before trial, the court held a CrR 3.5 hearing to address the admissibility

of Salim’s pre-arrest statements to a police officer. The court orally concluded

that the statements were admissible. The prosecutor informed the court that she

would submit her proposed findings of fact and conclusions of law for the court’s




  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82792-8-I/2


approval and apparently did so the next day. The court did not enter written

findings and conclusions at that time.

       The matter proceeded to a jury trial before a different judge. The jury

found Salim guilty of the lesser-included offense of fourth degree assault,

domestic violence. The court sentenced Salim to 90 days of confinement and,

finding him indigent, imposed only a $500 victim penalty assessment.

       Salim appealed in June 2021 and filed his opening brief on October 12,

2021, arguing about the trial court’s failure to enter findings and conclusions.

The same day, the trial court entered its written findings of fact and conclusions

of law. On October 26, we granted the State’s motion to formally enter the

CrR 3.5 certificate under RAP 7.2(e)1 and the written findings and conclusion are

now before us. The State filed its response brief on appeal, pointing out that the

findings and conclusions had been entered. Salim did not submit a reply brief.

                                     II. ANALYSIS

   A. CrR 3.5(c) Findings of Fact and Conclusions of Law

       Salim says the trial court erred by failing to enter written findings of fact

and conclusions of law after the CrR 3.5 hearing, as required by CrR 3.5(c). And

he requests remand for the entry of the findings and conclusions. The State

responds that the issue is moot because the trial court has since entered its

findings and conclusions and the delay did not prejudice Salim. We agree with

the State.

       1
         RAP 7.2(e) provides in part that if a trial court’s postjudgment decision will
change a decision being reviewed by the appellate court, the appellate court must give
its permission for the formal entry of the trial court’s decision.


                                           2
No. 82792-8-I/3


       “Mootness is a question of law reviewed de novo.” State v. Slattum, 173

Wn. App. 640, 648, 295 P.3d 788 (2013). A case is moot when we “‘can no

longer provide effective relief.’” Id. at 647 (quoting Spokane Research & Def.

Fund v. Spokane, 155 Wn.2d 89, 99, 117 P.3d 1117 (2005)).

       CrR 3.5(c) provides that after a CrR 3.5 hearing, “the court shall set forth

in writing: (1) the undisputed facts; (2) the disputed facts; (3) conclusions as to

the disputed facts; and (4) conclusion as to whether the statement is admissible

and the reasons therefor.” “Written findings and conclusions facilitate and

expedite appellate review of the issues.” State v. Cunningham, 116 Wn. App.

219, 227, 65 P.3d 325 (2003). “Findings of fact and conclusions of law may be

submitted and entered while an appeal is pending if the delay does not prejudice

the defendant and there is no indication that the findings and conclusions were

tailored to meet the issues presented on appeal.” State v. Howerton, 187 Wn.

App. 357, 376, 348 P.3d 781 (2015).

       Salim requests that we remand the case for the entry of the required

findings and conclusions. But on the same day as Salim filed his opening brief,

the trial court entered the required written findings and conclusions. Thus,

remand would not provide effective relief and the issue is moot. See Slattum,

173 Wn. App. at 647; see also Howerton, 187 Wn. App. at 375–76 (“The trial

court filed its written findings and conclusions after Howerton submitted his

opening appellate brief.”).




                                          3
No. 82792-8-I/4


       Salim reserved the right to address prejudice or tailoring in a supplemental

brief should the trial court enter its findings and conclusions. But following the

entry of the findings and conclusions, Salim did not file a reply brief or move to

supplement the briefing to address these issues. In Howerton, we held that an

appellant waived his argument about prejudice when he assigned no error to the

court’s findings or conclusions, which were entered after his opening brief. Id. at

376. We similarly hold that Salim waived any argument about prejudice or

tailoring. Nor does it appear that Salim suffered any prejudice. The language of

the findings and conclusions tracked the court’s oral ruling. See id. (holding that

Howerton established no prejudice when “[t]he language of the findings and

conclusions is consistent with the trial court’s oral ruling.”).

   B. Domestic Violence Fee

       Salim contends the judgment and sentence erroneously imposes a $100

domestic violence penalty because of a scrivener’s error when the trial court

stated that it would impose only a $500 victim assessment. The State responds

that the court did not impose a $100 domestic violence penalty. We agree with

the State.

       During sentencing, the trial court stated it was imposing only the $500

victim penalty assessment. The judgment and sentence lists potential legal

financial obligations, with check boxes next to each line item. The trial court

checked only the box imposing the $500 victim penalty assessment. While the

court wrote “100” into the blank space for the domestic violence penalty, it did not




                                            4
No. 82792-8-I/5


check the box for that line item. Also, the line stating the total amount of fees

imposed reads “500,” which reflects that only the $500 victim penalty assessment

was imposed. There being no scrivener’s error, no need to remand exists.

       We affirm.




WE CONCUR:




                                          5